IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-81,630-03


                 EX PARTE ARTHUR EUGEAN HENDERSON, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. W09-58128-L(C) IN THE CRIMINAL DISTRICT COURT NO. 5
                          FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment. The Fifth

Court of Appeals affirmed his conviction. Henderson v. State, No. 05-11-01437-CR, (Tex. App.—

Dallas Nov. 5, 2012, no pet.)(op., not designated for publication). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       After a review of the record, we find that Applicant’s claims of newly discovered

evidence, actual innocence, Brady violation, and ineffective assistance of counsel are without

merit. Therefore, we deny relief.
                                                                                           2

       Applicant’s remaining claims challenging his conviction on the grounds of

prosecutorial misconduct, post-conviction fraud, and judicial bias are dismissed pursuant to

T EX. C ODE C RIM. P RO. Art. 11.07 §4.



Filed: January 13, 2021
Do not publish